DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a system for electric power production from wind comprising: a tether; a glider, said glider having on-board steering means with control surfaces configured to aerodynamically exert torque on the glider for pitching, rolling and yawing the glider when airborne, a flight control means for operation of the steering means, and a connection unit for attaching or connecting the tether to the glider, said connection unit being arranged close to the center of gravity of the glider; a ground station; and a master control means for operation of the system in at least two alternative operation modes.
Regarding claim 9, the prior art as a whole, either alone or in combination, fails to teach or suggest a method for electric power production from wind, the method comprising: providing a system according to claim 1; and alternately operating the 
Regarding claim 12, the prior art as a whole, either alone or in combination, fails to teach or suggest a glider comprising: on-board steering means with control surfaces configured to aerodynamically exert torque on the glider for pitching, rolling and yawing the glider when airborne, a flight control means for operation of the steering means and a connection unit for attaching or connecting a tether to the glider, said connection unit being arranged close to the center of gravity of the glider, an on-board control unit incorporating the flight control means, and a master control means configured to operate the glider in at least two alternative operation modes.
Claims 2-8, 10-11, and 13-19 are considered allowable based on their respective dependence on allowed claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832